—Appeal by the defendant from a judgment of the Supreme Court, Queens County (McCann, J.), rendered April 29, 1997, convicting him of criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court did not err in permitting testimony regarding uncharged crimes. The testimony was relevant and material as background information which explained the sequence of events on the night of the defendant’s arrest and was probative of the defendant’s consciousness of guilt (see, People v Till, 87 NY2d 835; People v Major, 243 AD2d 310). The defendant’s contention that the failure of the Supreme Court to give a contemporaneous limiting instruction constituted reversible error is unpreserved for appellate review (see, CPL 470.05 [2]; People v Leitzsey, 173 AD2d 488). In any event, in its final charge, the Supreme Court properly instructed the jury that such testimony could not be considered as evidence that the defendant committed the crimes charged or that he had a propensity to do so.
The defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80). Altman, J. P., H. Miller, Schmidt and Smith, JJ., concur.